DECISION
This matter has been presented to the Court for decision on an appeal taken in accordance with the Administrative Procedures Act.
The scope of this Court's review is limited by R.I.G.L. §42-35-15. This Court must not substitute its judgment for that of the agency as to the weight of the evidence or on questions of fact. The Court may affirm, reverse, or modify the decision of the agency or the Court may remand the case for further proceedings at the agency level. The criteria for the Court is set forth in subsection (g) of R.I.G.L. 42-35-15.
The Court has reviewed the agency record including the decision at issue. The parties have filed written memoranda and have made oral argument. The decision of the Racing and Athletics Appeal Board dated September 8, 1994 contains findings of fact and conclusions of law. There is sufficient evidence contained in the agency record to support the agency decision. The decision is not affected by error of law, nor is it arbitrary or capricious or characterized by abuse of discretion. The decision was made upon lawful procedure. The decision is not in violation of Constitutional or statutory provisions, nor is it made in excess of the statutory authority of the agency.
The decision of the Racing and Athletics Appeal Board is affirmed. Plaintiff's appeal is denied and dismissed. All other claims and causes of action raised by the Complaint are denied and dismissed.
Entered as an Order of this Court this __ day of _____, 1995.
BY ORDER:
________________________________
ENTER:
______________________________
                            J.CERTIFICATION
I hereby certify that a copy of the above Decision was mailed to: Frank N. Bianchini, 103 Phenix Avenue, W. Warwick, RI 02893; Lester Salter, Esquire and Thomas Hemmendinger, Esquire, 321 South Main Street, Providence, RI 02903; Rebecca Tedford-Partington, Esquire, Special Assistant Attorney General, 72 Pine Street, Providence, RI 02903 and Mario Forte, Acting Director for Department of Business Regulations Division of Racing and Athletics, 233 Richmond Street, Providence, RI 02903, on this 30th day of August, 1995.
________________________________